Citation Nr: 0819049	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a knot of the chest, claimed as due to VA lung surgery.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension, claimed as due to VA lung surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 until March 
1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
disability of a knot of the chest.

2.  There is no competent medical evidence which shows that 
the proximate cause of the nodule of the lung was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.

3.  There is no competent medical evidence which shows that 
the proximate cause of the hypertension was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a knot of the chest as a result of VA 
lung surgery have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for hypertension as a result of VA lung 
surgery have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in November 2003 and August 2004 
that fully addressed the notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
claims are being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

The Board notes that this is a case where the veteran's 
service medical records were destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis.   In such 
a case, where records in the control of the VA are 
unavailable due to no fault of the veteran the duty to notify 
and assist is heightened. Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  In such circumstances, VA is to advise the 
veteran of his right to submit alternate sources of evidence 
to support his claims, including statements from service 
medical personnel, "buddy" statements or affidavits and other 
forms of lay evidence. Id.  In the present case, although the 
notice provided did not advise the veteran of the option of 
submitting alternate source documents, this error and the 
absence of the service medical records is not prejudicial as 
the claim stems from a subsequent VA hospitalization and not 
an incident or event during service.  The relevant VA 
hospitalization records have been associated with the claims 
file and the veteran was properly advised of the elements 
required to substantiate a claim under 38 U.S.C.A. § 1151.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The veteran also provided testimony at a RO 
hearing.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between the claimed VA 
treatment and the current disorders, if shown.  The veteran 
has not done so, and no evidence thus supportive has 
otherwise been obtained.  As will be described in greater 
detail below, here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent evidence 
to suggest that the disorders are related to VA treatment.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran contends that he has hypertension and a "knot" 
on his chest as a result of an August 1995 median sternotomy, 
pleural biopsy, lymph node biopsy, and resection of pulmonary 
mass with the cardiothoracic surgery.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Under 38 U.S.C.A. § 1151, compensation may be paid for a 
qualifying additional disability or qualifying death from VA 
treatment or vocational rehabilitation as if the additional 
disability or death were service connected. 38 U.S.C.A. 
§ 1151.  A VA final rule which became effective on September 
2, 2004, provided regulations codifying the requirements for 
benefits under 38 U.S.C.A. § 1151(a); 69 Fed. Reg. 46426 
(Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).  A review of the record reveals that the veteran 
submitted his § 1151 claim in May 2003, and thus, the claim 
must be adjudicated under only the current version of 
38 U.S.C.A. § 1151, which requires a showing of fault on the 
part of VA.

Under the applicable version of 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct, and was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
when the proximate cause of the disability or death was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.

In order for the appellant to be eligible for compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).  For purposes of benefits under 38 U.S.C.A. 
§ 1151, the proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause. 38 C.F.R. 
§ 3.361(d).  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).  An additional 
disability or death caused by the veteran's failure to follow 
medical instructions will not be deemed to be caused by 
hospital care, medical or surgical treatment or examination. 
38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. 38 C.F.R. § 3.361(d)(1).  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. 38 C.F.R. 
§ 3.361(d)(2).  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32, 3.361(d)(2).

A review of all of the evidence of record reflects that the 
veteran is not entitled to benefits under 38 U.S.C.A. § 1151.  
In August 1995, the veteran underwent a median sternotomy, 
pleural biopsy, lymph node biopsy and resection of pulmonary 
mass.  An August 1995 progress note indicated the risks, 
benefits, alternatives and possible complications of the 
procedure were discussed with the veteran and his wife who 
understood and agreed to the procedure.  The note further 
indicated a consent form was signed.  The September 1995 
discharge report indicated the veteran was admitted to 
cardiothoracic surgery service on August 29, 1995 to have a 
median sternotomy as there was a possibility that bilateral 
lung lesions could have been missed by a prior computed 
tomography scan.  The surgery proceeded without complication 
and biopsied sections were negative for tumor.  The veteran 
was discharged in September 9, 1995.

Concerning the veteran's first claim that the surgery 
resulted in a painful "knot" of the chest, there is no 
evidence of a currently diagnosed disability.  During the May 
2005 RO hearing the veteran explained that there was a knot 
of the chest where the physician wrapped it, like it was 
"overlapped."  However, none of the post-surgical records 
describe treatment or a diagnosis for a "knot" of the 
chest.  For example, a December 2001 VA hospital record 
examined the chest and while it described a "midline scar 
from previous thoracotomy for open lung biopsy," no knot of 
the chest was noted.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the veteran through his representative 
pointed to VA outpatient treatment records that included the 
statement "lung nodule status post open lung biopsy (lung 
nodule negative for malignancy)."  While these statements 
appeared to be descriptions of prior history, the Board notes 
that a February 2001 x-ray of the chest describe a dense 
nodule in the region of the anterior-posterior window and a 
mild increased density of the right super hilar region.  The 
impression was poor lung expansion, probably granulomatous 
change, and right super hilar fullness that could be related 
to poor lung expansion.  Additionally, a December 2001 
computed tomography scan of the chest demonstrated a less-
than-1 centimeter indeterminate nodule in the right upper 
lobe.  

To the extent the veteran has a lung nodule, there is no 
evidence that the condition was caused by the August 1995 
surgery.  The veteran has alleged that VA furnished the 
surgical treatment without his specific informed consent as 
he indicated in statements and at the RO hearing that he was 
informed the surgery was "necessary" as he "had cancer" 
and was not informed that rather the surgery was exploratory 
in nature to determine if he had cancer.  Even assuming, 
without finding, that there was a misunderstanding or 
misrepresentation and the given consent was therefore 
invalid, benefits under 38 U.S.C.A. § 1151 are still not 
warranted as there is simply no evidence which suggests the 
subsequent diagnosed lung node was in fact caused by the 
August 1995 surgery.  As noted above, without evidence of 
actual causation, the claim must be denied.  38 C.F.R. 
§ 3.361(c).

The veteran also seeks benefits for hypertension as a result 
of the same August 1995 VA lung surgery.  VA outpatient 
treatment records reflect a current diagnosis of hypertension 
for which the veteran treats with medication and insulin.  
Additionally, there is no evidence the veteran was ever 
diagnosed with hypertension prior to the August 1995 surgery.  
However, as noted above merely showing that a veteran 
received care or treatment and that the veteran has an 
additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).  Thus in order to be entitled to benefits 
under 38 U.S.C.A. § 1151 there must be evidence that 
demonstrates not only causation, but also that the 
hypertension was the result of an unforeseeable event or some 
fault on the part of VA.  

As indicated above, the veteran has alleged that element of 
fault on the part of VA concerned misrepresenting the need 
for surgery and thus invalidating any consent he provided.  
Even assuming, without finding, that there was a 
misunderstanding or misrepresentation and the given consent 
was therefore deemed to be invalid, benefits under 
38 U.S.C.A. § 1151 are still not warranted as there is simply 
no evidence which suggests the hypertension was caused by the 
August 1995 surgery.  

The only evidence which relates the hypertension to the 
August 1995 surgery is the veteran's testimony.  For example, 
during the RO hearing in May 2005 the veteran indicated that 
a VA physician informed him that such surgeries could cause 
high blood pressure.  In this regard, a review of VA medical 
records fails to reflect any such nexus.  Furthermore, the 
Court has held that the connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence. See Franzen v. 
Brown, 9 Vet. App. 235 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which suggests any link between the currently diagnosed 
hypertension and the August 1995 surgery.  Given the lack of 
medical evidence linking the conditions to the August 1995 
surgery along with the veteran's medical history which 
includes a bladder surgery in February 1994, hospitalization 
for deep vein thrombosis in August 1994, subsequent 
hospitalization for pancreatitis in December 2001 and 
longstanding history of diabetes mellitus which predated the 
1995 surgery, to assume that the August 1995 surgery caused 
the hypertension would require speculation.  The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The veteran has presented his own statements regarding the 
development of the claimed conditions being etiologically 
related to VA treatment.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding diagnosis or 
the relationship between any provision of healthcare and the 
development of any claimed condition.  The written statements 
and testimony of the veteran and the statements of his 
representative to the effect that any of the veteran's 
claimed pathology is causally connected to his August 1995 
surgery at a VA facility are not probative as there is no 
evidence in the record that the veteran or his representative 
has any medical knowledge or expertise to render such 
opinions.  Consequently, his statements are credible 
concerning his subjective complaints and his history, but 
they do not constitute competent medical evidence for the 
purposes of showing diagnosis or the existence of a nexus 
between claimed conditions and his VA medical treatment. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Accordingly, in the absence of 
evidence of causation, the Board must conclude that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for a knot of the chest 
and hypertension. As such, the appeal is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
knot of the chest, claimed as due to VA lung surgery is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension, claimed as due to VA lung surgery is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


